DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendments after Non-final office action filed on 11/18/2021, 12/17/2021 and 12/20/2021 are acknowledged. 
3.	Please do NOT enter the claim filed on 12/17/2021.
4.	Claims 1-25, 28, 34, 35, 38, 39, 43 and 44 have been cancelled.
5.	Claims 26, 27, 29-33, 36, 37, 40-42 and 45 are pending in this application.
6.	Applicant elected without traverse of Group 1 (claims 26-36) and elected without traverse of SEQ ID NO: 3 as species of peptide; RSV as species of virus; an RSV inhibitor as species of other active agent; and oral as species of route of administration in the reply filed on 6/24/2021.  	
	Restriction requirement was deemed proper and made FINAL in the previous office action.  The instant claims 26, 27, 29-33, 36, 37, 40-42 and 45 are drawn to a method of treating and/or preventing an infection with any one of the viruses selected from the group consisting of respiratory syncytial virus (RSV), Kaposi sarcoma-associated herpesvirus (KSHV), cytomegalovirus (CMV), chikungunya virus (CHIKV), tick-borne encephalitis virus (TBEV), vesicular stomatitis Indiana virus (VSV), and zika virus (ZIKV) in a subject in need thereof, wherein the method comprises administering an effective dose of a peptide to the subject, and wherein said peptide comprises the amino acid sequence 
    PNG
    media_image1.png
    156
    520
    media_image1.png
    Greyscale
 (SEQ ID 1 is Asn or Asp; X2 is Ala or Trp; X3 is Val or Leu; X4 is Trp; X5 is Glu; X6 is Thr; X7 is Gly; and X8 consists of the amino acid sequence Trp-Val-Pro-Phe-dehydrobutyrine (SEQ ID NO:8), or the amino acid sequence Leu-Phe-Ala.  A search was conducted on the elected species; and these appear to be free of prior art.  A search was extended to the genus in claim 26; and this too appears to be free of prior art.  

Withdrawn Objections and Rejections
7.	Objection to the specification is hereby withdrawn in view of Applicant’s amendment to the specification.
8.	Objection to claims 26-29 and 32 is hereby withdrawn in view of Applicant’s amendment to the claim.
9.	Rejection to claim 35 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph is hereby withdrawn in view of Applicant’s amendment to the claim. 
10.	Rejection to claims 26-28, 31-33, 35 and 36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description) is hereby withdrawn in view of Applicant’s amendment to the claim. 
11.	Rejection to claim 35 under 35 U.S.C. 103 as being unpatentable over Alen et al (Program and Abstracts of the Twenty-Fifth International Conference on Antiviral Research (ICAR), 2012, page 1, filed with IDS), and as evidenced by Férir et al (PLoS ONE, 2013, 8, e64010, pages 1-16, filed with IDS), and further in view of Byrd et al (Antimicrobial Agents and Chemotherapy, 2013, 57, pages 15-25) is hereby withdrawn in view of Applicant’s amendment to the claim.
12.	Rejection to claims 26-29 and 31-33 under 35 U.S.C. 103 as being unpatentable over Gordts et al (Journal of Virus Eradication, 2016, 2, page 26, published in May, 2016), and as evidenced by Férir et al (PLoS ONE, 2013, 8, e64010, pages 1-16, filed with IDS), and further in view of Cianci et al (ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, 2004, 48, pages 413-422) and Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7) is hereby withdrawn in view of Applicant’s amendment to the claim.  In the instant case, Applicant's amendment to the claim disqualifies Gordts et al as a prior art reference.

Examiner's Comment
Rejoinder
13.	Claims 26, 27, 29, 31-33 and 36 are allowable.  Claims 30, 37, 40-42 and 45, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 4/29/2021 is hereby withdrawn and claims 30, 37, 40-42 and 45 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
14.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Michele Wales on 1/3/2022.

Please note: in the claim filed on 12/20/2021, Applicant inadvertently misses the right half of the double brackets used to delete the quotation marker in the term "([["ZIKV)" recited in instant claim 26.  Therefore, claim 26 has been amended as follows:
	Please replace the term "zika virus ([["ZIKV)" recited in instant claim 26 with "zika virus (ZIKV)".

Claims 27, 29-33, 36, 37, 40-42 and 45 as filed in the amendment filed on 12/20/2021.
Claims 26, 27, 29-33, 36, 37, 40-42 and 45 are allowed.


Reasons for Allowance
15.	The following is an examiner’s statement of reasons for allowance: 
The method recited in instant claims 26, 27, 29-33, 36, 37, 40-42 and 45 is free of prior art.  The closest prior art is Alen et al (Program and Abstracts of the Twenty-Fifth International Conference on Antiviral Research (ICAR), 2012, page 1, filed with IDS), and as evidenced by Férir et al (PLoS ONE, 2013, 8, e64010, pages 1-16, filed with IDS).  Alen et al teach labyrinthopeptin A1 (LabyA1) is a viral inhibitor of DENV; and LabyA1 acts at an early step in the viral replication cycle, for example, Abstract.  And as evidenced by Férir et al, labyrinthopeptin A1 (LabyA1) is a peptide with the structure 
    PNG
    media_image2.png
    250
    762
    media_image2.png
    Greyscale
 (identical to the peptide of instant SEQ ID NO: 3), for example, page 2, Figure 1B.  However, there is no teaching, motivation, or other type of suggestion to apply LabyA1 in Alen et al for treating and/or preventing an infection with the virus recited in instant claim 26 and arrive at the method recited in instant claims 26, 27, 29-33, 36, 37, 40-42 and 45.  Therefore, the method recited in instant claims 26, 27, 29-33, 36, 37, 40-42 and 45 is both novel and unobvious over the prior arts of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 26, 27, 29-33, 36, 37, 40-42 and 45 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LI N KOMATSU/Primary Examiner, Art Unit 1658